DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claims 1-12 and 15-22 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over previously cited Pintor (US Pat No. 7,235,088) in view of Bundy et al (US Pat. No. 4,745,919).
Regarding claims 5 and 15, Pintor teaches a device for removing material from a body lumen (See Col. 5, lines 15-40), the device comprising: 
a catheter (12) having a proximal end (14), a distal end (16), and a catheter lumen (20) extending therethrough; 
a housing (21 & 38) coupled to the catheter, the housing including a front face (41) having an opening (39) (See Fig. 6); 
a cutter (22) protruding through the opening (See Fig. 6; Col. 9, lines 44-50) , the cutter including a plurality of cutting edges (46 & 47) disposed within the housing and protruding distally from the front face of the housing (See Fig. 6 and note that the helical cutter has a multiple windings (multiple cutting edges), and it protrudes distally from the opening in the face of the housing; See also Col. 8, lines 62-68 which states that the thread 46 “may comprise a plurality of radially outstanding blades or projections preferably arranged in a helical pattern” and Col. 9, lines 10-15) 
wherein the plurality of cutting edges are disposed symmetrically about a longitudinal axis of the cutter and at a same position along the longitudinal axis of the cutter (See Figs. 21 and 22; Note Col. 36, line 44 through Col. 37, line 7 describing two cutting flanges (260 and 262) 1 are deemed sufficient to meet the limitations as claimed. 
Alternatively, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the helical cutter shown in Fig. 6 to have the opposing cutting flanges (260 & 262) as seen in Figs. 21-22 since both helical cutters and symmetrically fluted cutters are known alternatives in the art and are deemed to be obvious variants of one another. Additionally Pintor expressly contemplates the cutter may have a variety of shapes and cutting edges. (See Figs. 2-7; Col. 8, lines 35-68; Col. 9, lines 11-15; Col. 36, lines 50-53.) 
Pintor further teaches a torque shaft (24) extending through the catheter lumen and coupled to the cutter for rotating the cutter relative to the catheter (See Fig. 2; Col. 5, lines 15-25). 
Pintor does not explicitly teach the housing comprises a front cutting surface disposed at a distal end of the housing. Pintor does show a bevel at the distal end of the housing in Fig. 5A, however the specification is silent as to whether or not the bevel is a cutting surface.

It would have been obvious to one of ordinary skill in the art at the time of invention to include the beveled cutting edge (10) at the distal end of the housing as taught by Bundy to the housing in the device as taught by Pintor since Pintor already shows a bevel at the distal end of the housing and the additional cutting surface at the distal end of the housing would aid the device in removing lesions from the blood vessel being treated.
With specific regard to claim 15, modified Pintor also teaches a method for removing material from a body lumen (See Col. 28, lines 46 through Col. 29 line10) which provides the device as detailed above and further includes the steps of: positioning the opening adjacent to the occlusive material to be removed (See Col. 15, lines 57-68; Col. 28, lines 52-55); and removing the occlusive material (See Col. 28, line 65 through Col. 29, line 5).
Regarding claims 6 and 16, modified Pintor further teaches the housing is a cylindrical housing attached at the distal end of the catheter (See Figs. 2 and 6).
Regarding claims 7 and 17, modified Pintor further teaches the cutter comprises a proximal cutter portion comprising a shaft and a distal cutter portion mounted around the shaft of the proximal cutter portion. (See annotated Fig. 6). Note that the proximal portion includes a shaft (cylindrical) element and that the distal portion of the cutter threads (46) are wrapped around that shaft.
Regarding claims 8 and 18, modified Pintor further teaches a ferrule (See annotated Fig. 6) comprising a distal bearing surface (48) configured to bear against a proximal surface of the cutter (See Fig.6; Col. 12, lines 19-28).
Regarding claims 9 and 19, modified Pintor further teaches the distal cutter portion comprises at least one helical cutting edge (46) (See annotated Fig. 6; Col. 9, lines 24-43 which discusses various pitch spacing of the cutting threads).
Regarding claims 10 and 20, modified Pintor further teaches the proximal cutter portion comprises a number of helical cutting edges greater than the at least one helical cutting edge of the distal cutter portion (See annotated Fig. 6; Col. 9, lines 24-43 which discusses various pitch spacing of the cutting threads).
Regarding claims 11 and 21, modified Pintor further teaches a drive mechanism (motor 90) at the proximal end of the catheter coupled to the torque shaft for rotating the cutter. (See Fig. 9; Col. 19, lines 20-22).
Regarding claims 12 and 22, modified Pintor further teaches a lumen (26) extending through the torque shaft and the cutter accommodating passage of a guide wire (See Fig. 2; Col. 5, lines 19-48).

Claims 13 and 23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over previously cited Pintor et al (US Pat. No. 7,235,088) in view of Bundy et al (US Pat. No. 4,745,919) as applied to claims 5 and 15 respectively above and further in view of previously cited Straub (US Pat. No. 5,876,414).
Regarding claims 13 and 23, modified Pintor teaches the device of claims 5 and 15 as set forth above. Modified Pintor does not teach the torque shaft has at least one helical conveyor 
Straub teaches an analogous device for removing occlusive material from the body lumen of a patient where the device includes a cutter (14 & 16) and a torque shaft (32) with a helical member wound around the exterior of the shaft (See Fig. 4) such that rotation of the torque shaft conveys material across a length of the torque shaft. (See Figs. 1-4; Col. 1, lines 45-59; Col. 2, lines 15-20; Col. 3, lines 25-29 and Col. 4, lines 8-15). Straub teaches the helical shape of the torque shaft conveys material proximally through the catheter and that this arrangement is advantageous since it “…ensures immediate and continuous withdrawal of dislodged or detached particles so as to reliably prevent these particles from passing into the circulation of the blood stream.” (See Col. 1, lines 50-60).
It would have been obvious to one of ordinary skill in the art at the time of invention to add the helical member around the torque shaft taught by Straub to the modified Pintor device, since the addition of the helical member would help in efficiently and effectively remove occlusive material with or without the use of vacuum making the device more reliable and efficient.

Claims 14 and 24 are is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over previously cited Pintor et al (US Pat. No. 7,235,088) in view of Bundy et al (US Pat. No. 4,745,919) as applied to claims 5 and 15 respectively above and further in view of previously cited Banko (US Pat. No. 3,945,375).
Regarding claims 14 and 24, Modified Pintor teaches the device of claims 5 and 15 above but does not expressly teach the plurality of cutting edges are fluted cutting edges.
Banko teaches an analogous medical cutting device with a helical cutter (37) that has fluted cutting edges (See Figs. 3&7; Col. 4, lines 20-36). Banko teaches the fluted cutter provides a further advantage since the rotation of the fluted cutter produces a backwards force which aids in sweeping the cut particles away from the opening in the housing of the cutter and backwards out of the instrument. (See Col. 6, lines 24-29).
It would have been obvious for one of ordinary skill in the art at the time of invention to further modify the device of modified Pintor to have the already helical cutter have fluted cutting edges since fluted cutters are known to aid in clearing cut material backwards along the cutter. Further modifying Pintor to have fluted cutting edges would aid in the removal of cut tissue making the device more effective.

Response to Arguments
Applicant's arguments filed December 28, 2020 have been fully considered but they are not persuasive. 
Applicant argues the Pintor reference does not teach the housing has a front cutting surface disposed at the distal end of the housing. Bundy et al (US Pat. No. 4,745,919) has been added to address this specific limitation.
The remainder of applicant’s arguments amount to an allegation of patentability based on the alleged deficiencies of the primary reference. For the reasons set forth above, this is unpersuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL S. HIGHLAND whose telephone number is (571)270-3254.  The examiner can normally be reached on Mondays, Tuesdays, and Thursdays 11-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call the examiner at the number listed above. Applicant may use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/R.S.H/Examiner, Art Unit 3771                                                                                                                                                                                                        
/GEORGE J ULSH/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The embodiment of the cutter shown in Figs. 21-22 in addition to the other statements of Pintor above as well as the following: Pintor also states “The tubular body 256 is rotationally carried by a housing 258 in a manner similar to that described in connection with previous embodiments.” (See Col. 36, lines 50-53). Additionally, Pintor expressly states that although a single thread is illustrated in the drawings (specifically as seen in Figs. 2-7), the thread 46 “may comprise a plurality of radially outstanding blades or projections preferably arranged in a helical pattern”. (See Col. 8, lines 35-68). Pintor goes on to state: “In addition, while the present cutter 22 is illustrated and described as having a single thread, one skilled in the art will appreciate that the cutter may also have multiple threads, a discontinuous thread, or no threads”. (See Col. 9, lines 11-15). All these statements taken together teach the cutter as disclosed in Fig. 6 may instead appear in the configuration shown in Fig. 21-22.